DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. 
Applicant argues Aitsu fails to disclose the liquid component includes a basic component as required by claim 1.  The examiner disagrees with applicant. Aitsu clearly discloses the electrolytic solution (liquid component) includes borodisalicylic acid trimethylamine (see [0042]) wherein trimethylamine is a basic component. 
Applicant argues Sugihara fails to disclose a polymer acid component including a sulfonic acid group or a carboxylic acid group as required by claim 1.  The examiner disagrees with applicant. Sugihara clearly discloses the acid (D) of the electrolytic solution is the same as the dopant agent (H) contained in the conductive polymer (see [0071]) and further discloses the dopant agent (H) is polyvinyl sulfonic acid (see [0050-0051]) which is a polymer acid component including a sulfonic acid group.  Thus Sugihara clearly discloses the acid of the liquid component is a polymer acid component including a sulfonic acid group or a carboxylic acid group. 
Lastly, applicant argues that none of the references disclose newly added claim 11 which amounts to original claim 4.  While the examiner agrees that no singular reference discloses all the limitations of claim 11, the combination of Aitsu in combination with Nitta ‘270 discloses claim 11 as currently presented.  It is noted that applicant failed to provide any specific arguments against the rejection of claim 4 (equivalent to new claim 11) set forth in the non-final Office action mailed on 24 November 2021 and thus it is the belief of the examiner that applicant acquiesces the rejection in view of the lack of arguments provide by applicant in regards to said rejection.  All claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017037950A hereafter referred to as Aitsu.
In regards to claim 1, Aitsu discloses 
An electrolytic capacitor, comprising: 
an anode body (1 – fig. 1-2; [0012]) having a surface provided with a dielectric layer (1a – fig. 2; [0013]); 
a cathode body (2 – fig. 1-2; [0012]); 
a solid electrolyte (7 – fig. 2; [0017]) in contact with the dielectric layer, the solid electrolyte being disposed between the anode body and the cathode body, the solid electrolyte containing a conductive polymer; and 
a liquid component (electrolytic solution – [0036]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent ([0021]), a basic component ([0042] - trimethylamine), and an acid component ([0023] & [0036] – polystyrene sulfonic acid dissolves into solution); 
wherein the acid component contains a first polymer acid component including a sulfonic acid group or a carboxylic acid group ([0036] – polystyrene sulfonic acid dissolves into solution).  

In regards to claim 2, Aitsu discloses 
The electrolytic capacitor of claim 1, wherein the first polymer acid component contains a sulfonic acid group ([0036] – polystyrene sulfonic acid dissolves into solution).  

In regards to claim 5, Aitsu discloses 
The electrolytic capacitor of claim 2, the first polymer acid component contains one or more members selected from the group consisting of polyvinylsulfonic acid, polystyrenesulfonic acid, polyallylsulfonic acid, polyacrylic sulfonic acid, polymethacrylic sulfonic acid, poly(2-acrylamide-2-methylpropanesulfonic acid), polyisoprenesulfonic acid, polyacrylic acid, and polymethacrylic acid ([0036] – polystyrene sulfonic acid dissolves into solution). 
 
In regards to claim 6, Aitsu discloses 
The electrolytic capacitor of claim 2, wherein the conductive polymer contains a second polymer acid component, and the second polymer acid component is a same kind as the first polymer acid component ([0018] & [0036]).  

In regards to claim 7, Aitsu discloses 
The electrolytic capacitor of claim 1, wherein the acid component further contains a component other than the first polymer acid component ([0023]).  



Claim(s) 1-3, 5-9, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugihara et al. (US 2008/0316679).
In regards to claim 1, Sugihara ‘679 discloses
An electrolytic capacitor, comprising: 
an anode body (2 – fig. 1-2; [0021]) having a surface provided with a dielectric layer ([0201]); 
a cathode body (3 – fig. 1-2; [0021]); 
a solid electrolyte (4 – fig. 1-2; [0021] & [0024]) in contact with the dielectric layer ([0012]), the solid electrolyte being disposed between the anode body and the cathode body, the solid electrolyte containing a conductive polymer (fig. 2); and 
a liquid component (5 – fig. 2; [0024]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent ([0065]), a basic component ([0065]), and an acid component ([0065],  [0071], & [0050-0051]), 
wherein the acid component contains a first polymer acid component including a sulfonic acid group or a carboxylic acid group ([0065],  [0071-0072], [0050-0051] - polyvinyl sulfonic acid).

In regards to claim 2, Sugihara ‘679 discloses
The electrolytic capacitor of claim 1, wherein the first polymer acid component contains a sulfonic acid group ([0071] & [0050-0051]).  

In regards to claim 3 Sugihara ‘679 discloses
The electrolytic capacitor of claim 1, wherein the conductive polymer contains a second polymer acid component different from the first polymer acid component ([0050-0051]).  

In regards to claim 5, Sugihara ‘679 discloses
The electrolytic capacitor of claim 2, wherein the first polymer acid component contains one or more members selected from the group consisting of polyvinylsulfonic acid, polystyrenesulfonic acid, polyallylsulfonic acid, polyacrylic sulfonic acid, polymethacrylic sulfonic acid, poly(2-acrylamide-2-methylpropanesulfonic acid), polyisoprenesulfonic acid, polyacrylic acid, and polymethacrylic acid ([0071] & [0050-0051]).  
 
In regards to claim 6, Sugihara ‘679 discloses
The electrolytic capacitor of claim 2, wherein the conductive polymer contains a second polymer acid component, and the second polymer acid component is a same kind as the first polymer acid component  ([0071] & [0050-0051]).  

In regards to claim 7, Sugihara ‘679 discloses
The electrolytic capacitor of claim 1, wherein the acid component further contains a component other than the first polymer acid component (abstract & [0104]).  

In regards to claim 8, Sugihara ‘679 discloses
The electrolytic capacitor of claim 1, wherein the solvent contains a polyol including two or more hydroxyl groups ([0083] & [0085-0086]).  

In regards to claim 9, Sugihara ‘679 discloses
The electrolytic capacitor of claim 8, wherein the polyol contains one or more members selected from the group consisting of glycerol and polyglycerol ([0083] & [0085-0086]).  

In regards to claim 19, Sugihara ‘679 discloses
The electrolytic capacitor of claim 1, wherein a pH of the liquid component is lower than or equal to 4 and higher than or equal to 2.0 ([0070]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4, 11-14, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitsu in view of Nitta et al. (US 2004/0223270).
In regards to claim 3,
Aitsu discloses wherein the conductive polymer contains a second polymer acid component ([0020]).  Aitsu fails to explicitly disclose the second polymer acid component different from the first polymer acid component.  

Nitta ‘270 discloses the dopant in the conductive polymer layer has a large weight average molecular weight to prevent dissolving in an electrolyte and thus prevent dedoping of the conductive polymer layer ([0012-0013]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first polymer acid component of Aitsu to be a low molecular weight polymer sulfonic acid and the second polymer acid component of Aitsu to be a high molecular weight polymer sulfonic acid (i.e. different) to ensure the first polymer sulfonic acid sufficiently dissolves into the electrolyte while preventing the second polymer sulfonic acid from dedoping from the conductive polymer layer thus ensuring a low ESR as taught by Nitta ‘270.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 4,
Aitsu fails to explicitly disclose wherein a weight average molecular weight of the first polymer acid component is less than a weight average molecular weight of the second polymer acid component.  

Nitta ‘270 discloses the dopant in the conductive polymer layer has large a weight average molecular weight to prevent dissolving in an electrolyte and thus prevent dedoping ([0012-0013]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first polymer acid component of Aitsu to be a low molecular weight polymer sulfonic acid and the second polymer acid component of Aitsu to be a high molecular weight polymer sulfonic acid to ensure the first polymer sulfonic acid sufficiently dissolves into the electrolyte while preventing the second polymer sulfonic acid from dedoping from the conductive polymer layer thus ensuring a low ESR as taught by Nitta ‘270. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 11, 
Aitsu discloses an electrolytic capacitor, comprising: 
an anode body (1 – fig. 1-2; [0012]) having a surface provided with a dielectric layer (1a – fig. 2; [0013]); 
a cathode body (2 – fig. 1-2; [0012]); 
a solid electrolyte (7 – fig. 2; [0017]) in contact with the dielectric layer, the solid electrolyte being disposed between the anode body and the cathode body, the solid electrolyte containing a conductive polymer; and 
a liquid component (electrolytic solution – [0036]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent ([0021]) and an acid component ([0023] & [0036] – polystyrene sulfonic acid dissolves into solution), wherein: 
the acid component contains a first polymer acid component including a sulfonic acid group or a carboxylic acid group ([0036] – polystyrene sulfonic acid dissolves into solution),
the conductive polymer contains a second polymer acid component ([0020]).  Aitsu fails to explicitly disclose the second polymer acid component different from the first polymer acid component and a weight average molecular weight of the first polymer acid component is less than a weight average molecular weight of the second polymer acid component.  

Nitta ‘270 discloses the dopant in the conductive polymer layer has large a weight average molecular weight to prevent dissolving in an electrolyte and thus prevent dedoping ([0012-0013]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first polymer acid component of Aitsu as to be a low molecular weight polymer sulfonic acid and the second polymer acid component of Aitsu to be a high molecular weight polymer sulfonic acid (i.e. different) to ensure the first polymer sulfonic acid sufficiently dissolves into the electrolyte while preventing the second polymer sulfonic acid from dedoping from the conductive polymer layer thus ensuring a low ESR as taught by Nitta ‘270.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 12, 
Aitsu further discloses wherein the first polymer acid component contains a sulfonic acid group ([0036] – polystyrene sulfonic acid dissolves into solution).  

In regards to claim 13, 
Aitsu further discloses wherein the first polymer acid component contains one or more members selected from the group consisting of polyvinylsulfonic acid, polystyrenesulfonic acid, polyallylsulfonic acid, polyacrylic sulfonic acid, polymethacrylic sulfonic acid, poly(2-acrylamide-2-methylpropanesulfonic acid), polyisoprenesulfonic acid, polyacrylic acid, and polymethacrylic acid ([0036] – polystyrene sulfonic acid dissolves into solution). 

In regards to claim 14, 
Aitsu further discloses wherein the second polymer acid component is a same kind as the first polymer acid component ([0018] & [0036]).

In regards to claim 20, 
Aitsu further discloses wherein the acid component further contains a component other than the first polymer acid component ([0036] & [0042]).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitsu in view of Sato et al. (US 2021/0142952).
In regards to claim 8,
Aitsu fails to explicitly disclose wherein the solvent contains a polyol including two or more hydroxyl groups.  

Sato ‘952 discloses an electrolytic capacitor, comprising: 
an anode body having a surface provided with a dielectric layer ([0033]t); 
a cathode body ([0033]); 
a solid electrolyte in contact with the dielectric layer, the solid electrolyte being disposed between the anode body and the cathode body, the solid electrolyte containing a conductive polymer ([0033]); and 
a liquid component in contact with the dielectric layer and the solid electrolyte ([0033]), the liquid component containing a solvent and an acid component; wherein the solvent contains a polyol including two or more hydroxyl groups ([0051-0053]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a polyol including two or more hydroxyl groups as taught by Sato ‘952 as the solvent of Aitsu to improve withstand voltage.

In regards to claim 9,
Aitsu fails to explicitly disclose wherein the polyol contains one or more members selected from the group consisting of glycerol and polyglycerol.  

Sato ‘952 discloses wherein the polyol contains one or more members selected from the group consisting of glycerol and polyglycerol ([0053]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a polyol including two or more hydroxyl groups as taught by Sato ‘952 as the solvent of Aitsu to improve withstand voltage.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitsu in view of Matsuura et al. (US 2012/0300368).
In regards to claim 10,
Aitsu fails to explicitly disclose wherein the solvent contains a polyalkylene glycol having three or more carbon atoms per repeating unit.  

Matsuura ‘368 discloses wherein the solvent contains a polyalkylene glycol having three or more carbon atoms per repeating unit ([0035]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a polyalkylene glycol having three or more carbon atoms per repeating unit as taught by Matsuura ‘368 as the solvent of Aitsu to obtain capacitor with excellent capacitance rate at low temperatures.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitsu in view of Nitta ‘270 as applied to claim 11 above, and further in view of Sato ‘952.
In regards to claim 15,
Aitsu as modified by Nitta ‘270 fails to explicitly disclose wherein the solvent contains a polyol including two or more hydroxyl groups.  

Sato ‘952 discloses an electrolytic capacitor, comprising: 
an anode body having a surface provided with a dielectric layer ([0033]t); 
a cathode body ([0033]); 
a solid electrolyte in contact with the dielectric layer, the solid electrolyte being disposed between the anode body and the cathode body, the solid electrolyte containing a conductive polymer ([0033]); and 
a liquid component in contact with the dielectric layer and the solid electrolyte ([0033]), the liquid component containing a solvent and an acid component; wherein the solvent contains a polyol including two or more hydroxyl groups ([0051-0053]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a polyol including two or more hydroxyl groups as taught by Sato ‘952 as the solvent of Aitsu as modified by Nitta ‘270 to improve withstand voltage.

In regards to claim 16,
Aitsu as modified by Nitta ‘270 fails to explicitly disclose wherein the polyol contains one or more members selected from the group consisting of glycerol and polyglycerol.  

Sato ‘952 discloses wherein the polyol contains one or more members selected from the group consisting of glycerol and polyglycerol ([0053]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a polyol including two or more hydroxyl groups as taught by Sato ‘952 as the solvent of Aitsu as modified by Nitta ‘270 to improve withstand voltage.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitsu in view of Nitta ‘270 as applied to claim 11 above, and further in view of Matsuura ‘368.
In regards to claim 17,
Aitsu as modified by Nitta ‘270 fails to explicitly disclose wherein the solvent contains a polyalkylene glycol having three or more carbon atoms per repeating unit.  

Matsuura ‘368 discloses wherein the solvent contains a polyalkylene glycol having three or more carbon atoms per repeating unit ([0035]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a polyalkylene glycol having three or more carbon atoms per repeating unit as taught by Matsuura ‘368 as the solvent of Aitsu as modified by Nitta ‘270 to obtain capacitor with excellent capacitance rate at low temperatures.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitsu in view of WO2017056447A1 hereafter referred to as Tsubaki (reference in the rejection is made to US 2018/0197685 which is an English translation of WO2017056447A1).
In regards to claim 18, 
Aitsu fails to explixtly discloses wherein a concentration of the basic component in the liquid component is greater than or equal to 0.1 mass% and less than or equal to 20 mass%.

Tsubaki discloses wherein a concentration of the basic component in the liquid component is greater than or equal to 0.1 mass% and less than or equal to 20 mass% ([0032-0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a base component in an amount as taught by Tsubaki into the liquid component of Aitsu to stabilize the ESR and suppress deterioration of the polymer for a long period of time.

In regards to claim 19, 
Aitsu fails to explixtly discloses wherein a pH of the liquid component is lower than or equal to 4 and higher than or equal to 2.0.

Tsubaki discloses wherein a pH of the liquid component is lower than or equal to 4 and higher than or equal to 2.0 ([0026]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention form the liquid component of Aitsu to have a pH as taught by Tsubaki to suppress deterioration of the polymer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848